DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/2022 in which claims 12-14 were canceled.
Applicant’s election without traverse of Group I, Species I, claims 1-11, 15-16 and 18-21 in the reply filed on 1/21/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first actuating member, second actuating member, and third actuating member in claims 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a first object” in lines 4-5 and “a second object” in lines 8-9. Claim 11 depends from claim 1 which recites “a first object” in line 4 and “a second object” in line 6. It is unclear if the first and second objects of claim 11 are intended to be the same as in claim 1 or in addition to that of claim 1. For the purposes of 
Claim 15 recites “the portion of the second jaw piece associated with the second medical function opposes the reverse portion of the second jaw piece associated with the second medical function” in lines 11-12. Claim 15 also recites “a second jaw piece comprising an obverse portion associated with the first medical function and a reverse portion associated with a second medical function” in lines 4-5. Therefore, the second jaw piece associated with the second medical function is the reverse portion. It is unclear how the reverse portion can oppose itself. For the purposes of examination, the limitation has been interpreted to read “the portion of the third jaw piece associated with the second medical function opposes the reverse portion of the second jaw piece associated with the second medical function”.
Claims 16 and 18-21 depend from rejected claim 15; therefore are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachmann (US 2,214,985).
Regarding claim 1, Bachmann discloses an apparatus (forceps; Fig. 1), comprising: a link (pivot point 10); a first tool member (holding surface 7 with gripping means or corrugations 8) comprising a proximal end portion (end towards pivot 10) movably coupled to the link (as 7, 8 rotate about pivot pin 10) and a distal end portion (towards 8) configured to engage a first object (column 3, lines 9-18); a second tool member (enlarged portion 14 with projections 16) comprising a proximal end portion (towards pivot 10) movably coupled to the link (as 14, 16 rotate about pivot pin 10) and a distal end portion (towards 16) configured to engage at least the first object or a second object (column 3, lines 9-18); and a third tool member (holding surface 6 with gripping means or corrugations 9) comprising a proximal end portion (towards pivot 10) movably coupled to the link (as 6, 9 rotate about pivot pin 10) and a distal end portion (toward 9) configured to engage at least one of the first object or the second object (column 3, lines 9-18); wherein: the first tool member moves relative to the link independent of movement of the second tool member and independent of movement of the third tool member (column 3, lines 9-22), the second tool member moves relative to the link independent of movement of the first tool member and independent of movement of the third tool member (column 3, lines 9-22), and the third tool member moves relative to the link independent of movement of the first tool member and independent of movement of the second tool member (column 3, lines 9-22).

Regarding claim 8, Bachmann discloses wherein the second tool member (14, 16) is between the first tool member (7, 8) and the third tool member (6, 9; Fig. 1).
Regarding claim 9, Bachmann discloses wherein: the distal end portion of the first tool member (7, 8) has a first contact surface (at corrugations 8); the distal end portion of the second tool member (14, 16) has a second contact surface (surface of 16 facing 8) and a fourth contact surface (surface of 16 facing 9), the first contact surface and the second contact surface being configured to manipulate the first object (column 3, lines 9-22); and the distal end portion of the third tool member (6, 9) has a third contact surface (at corrugations 9), the third contact surface and the fourth contact surface being configured to manipulate the second object (column 3, lines 9-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 15-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US 2015/0150635 A1) in view of Bachmann (US 2,214,985).
Regarding claim 1, Kilroy discloses an apparatus (tool 30), comprising: a link (yoke 330 and pin therein; Fig. 1A); a first tool member (jaw 310A) comprising a proximal end portion movably coupled to the link (Fig. 1A; as jaw 310A may be opened or closed relative to yoke 330) and a distal end portion configured to engage a first object (Fig. 1A); and a third tool member (jaw 310B) comprising a proximal end portion movably coupled to the link (Fig. 1A; as jaw 310B may be opened or closed relative to yoke 330) and a distal end portion configured to engage at least one of the first object or a second object (Fig. 1A); wherein: the first tool member (310A) moves relative to the link independent of movement of the third tool member (310B; [0104]), and the third tool member (310B) moves relative to the link independent of movement of the first tool member (310A; [0104]).

However, Bachmann teaches an apparatus (forceps; Fig. 1), comprising: a link (pivot point 10); a first tool member (holding surface 7 with gripping means or corrugations 8) comprising a proximal end portion (end towards pivot 10) movably coupled to the link (as 7, 8 rotate about pivot pin 10) and a distal end portion (towards 8) configured to engage a first object (column 3, lines 9-18); a second tool member (enlarged portion 14 with projections 16) comprising a proximal end portion (towards pivot 10) movably coupled to the link (as 14, 16 rotate about pivot pin 10) and a distal end portion (towards 16) configured to engage at least the first object or a second object (column 3, lines 9-18); and a third tool member (holding surface 6 with gripping means or corrugations 9) comprising a proximal end portion (towards pivot 10) movably coupled to the link (as 6, 9 rotate about pivot pin 10) and a distal end portion (toward 9) configured to engage at least one of the first object or the second object (column 3, lines 9-18); wherein: the first tool member moves relative to the link independent of movement of the second tool member and independent of movement of the third tool member (column 3, lines 9-22), the second tool member moves relative to the link independent of movement of the first tool member and independent of movement of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kilroy to include a second tool member between the first and third tool member as taught by Bachmann in order to double the usefulness and effectiveness of the forceps with two pairs of forceps that may be used to hold a plurality of objects that can be released separately or simultaneously. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assembly the second tool member of modified Kilroy in the same manner as the first and third tool members of Kilroy such that the second tool member comprises a proximal end portion movably coupled to the link and a distal end portion configured to engage at least the first object or a second object, such that each tool member moves relative to the link independent of the other tool members since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 3, modified Kilroy discloses wherein: the link (yoke 330 and pin therein; Fig. 1A) is a distal clevis (as yoke 330 is U-shaped) of a wrist assembly (assembly between pulleys 320A, 320B and yoke 330 that allow jaws to rotate; Figs. 3A, 3B); and the distal clevis comprises a pin (pin through 330; Figs. 3A, 3B) about which at least two of the first tool member (310A), the second tool member (14, 16 of Bachmann), and the third tool member rotate (310B).
Regarding claim 4, modified Kilroy discloses wherein: the first tool member (310 A) comprises a first elongate blade (blade of 310A; Figs. 3A-3B) coupled to the distal clevis (330) to rotate about the pin, the first elongate blade comprising a first contact surface (grooved surface of 310A); the second tool member (14, 16 of Bachmann which is assembled similar to 310A, 310B of Kilroy) comprises a second elongate blade coupled to the distal clevis (330) to rotate about the pin, the second elongate blade comprising a second contact surface (surface facing 310A); and the third tool member (310B) comprises a third elongate blade (blade of 310B) coupled to the distal clevis (330) to rotate about the pin, the third elongate blade comprising a third contact surface (grooved surface of 310B).
Regarding claim 5, modified Kilroy discloses wherein: the first, second and third elongate blades are configured to rotate to a first aligned orientation (closed configuration) in which the first contact surface, the second contact surface, and the 
Regarding claim 6, modified Kilroy discloses wherein a first longitudinal axis of the first elongate blade is coaxial with a second longitudinal axis of the second elongate blade and a third longitudinal axis of the third elongate blade when the first elongate blade, the second elongate blade, and the third elongate blade are in the aligned orientation (as the jaws and their blades are coaxial when in a closed configuration).
Regarding claim 7, modified Kilroy discloses wherein: the proximal end portion of the first tool member (310A) is coupled to a first tension member (first cable 390A), the first tool member movable relative to the link (330) when the first tension member is moved ([0104]; [0110]); the proximal end portion of the second tool member (14, 16 of Bachmann) is coupled to a second tension member (as the second tool member of modified Kilroy is assembled similar to that of 310A, 310B and would have a cable, as discussed above with respect to 310A), the second tool member movable relative to the link when the second tension member is moved (in the same manner as 310A); and the proximal end portion of the third tool member (310B) is coupled to a third tension member (cable 390B), the third tool member movable relative to the link (330) when the third tension member is moved ([0104]; [0110]).

Regarding claim 9, modified Kilroy discloses wherein: the distal end portion of the first tool member (310A) has a first contact surface (grooved surface of 310A); the distal end portion of the second tool member (14, 16 of Bachmann) has a second contact surface (surface facing 310A) and a fourth contact surface (surface facing 310B), the first contact surface and the second contact surface being configured to manipulate the first object (as taught by Bachmann); and the distal end portion of the third tool member (310B) has a third contact surface (grooved surface of 310B), the third contact surface and the fourth contact surface being configured to manipulate the second object (as taught by Bachmann).
Regarding claim 15, Kilroy discloses a medical device (tool 30), comprising: a clevis assembly (U-shaped yoke 330 and pin therein; Fig. 1A) comprising a clevis pin (Fig. 1A); a first jaw piece (310A) comprising a portion (blade of 310A) associated with a first medical function (grasping); and a third jaw piece (310B) comprising a portion associated with a second medical function (opening/closing); wherein: the first jaw piece (310A) and the third jaw piece (310B) rotate around the clevis pin (to open/close and/or rotate together; Figs. 1A, 1B).
Kilroy fails to disclose a second jaw piece comprising an obverse portion associated with the first medical function and a reverse portion associated with a second medical function; wherein the second jaw piece rotates around the clevis pin; the portion of the first jaw piece associated with the first medical function opposes the 
However, Bachmann teaches an apparatus (forceps; Fig. 1), comprising: a link (pivot point 10); a first jaw piece (holding surface 7 with gripping means or corrugations 8) comprising a proximal end portion (end towards pivot 10) movably coupled to the link (as 7, 8 rotate about pivot pin 10) and a distal end portion (towards 8) configured to engage a first object (column 3, lines 9-18); a second jaw piece (enlarged portion 14 with projections 16) comprising a proximal end portion (towards pivot 10) movably coupled to the link (as 14, 16 rotate about pivot pin 10) and a distal end portion (towards 16) configured to engage at least the first object or a second object (column 3, lines 9-18); and a third jaw piece (holding surface 6 with gripping means or corrugations 9) comprising a proximal end portion (towards pivot 10) movably coupled to the link (as 6, 9 rotate about pivot pin 10) and a distal end portion (toward 9) configured to engage at least one of the first object or the second object (column 3, lines 9-18); wherein: the first jaw piece moves relative to the link independent of movement of the second jaw piece and independent of movement of the third jaw piece (column 3, lines 9-22), the second jaw piece moves relative to the link independent of movement of the first jaw piece and independent of movement of the third jaw piece (column 3, lines 9-22), and the third jaw piece moves relative to the link independent of movement of the first jaw piece and independent of movement of the second jaw piece (column 3, lines 9-22), the first jaw piece (7, 8) comprises a portion (8) associated with a first medical function (grasping an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kilroy to include a second jaw piece between the first and third jaw pieces as taught by Bachmann in order to double the usefulness and effectiveness of the forceps with two pairs of forceps that may be used to hold a plurality of objects that can be released separately or simultaneously. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assembly the second jaw piece of modified Kilroy in the same manner as the first and third jaw pieces of Kilroy such that the second jaw piece comprises an obverse portion associated with the first medical 
Regarding claim 16, Kilroy modified discloses the invention as claimed and Kilroy further discloses wherein: the medical device (30) further comprises an instrument shaft (shaft 30A), the instrument shaft comprising a distal end (Fig. 1A); and the clevis assembly (330) is coupled to the distal end of the instrument shaft (Fig. 1A).
Regarding claim 18, modified Kilroy discloses a first actuating member (it is noted that the actuating members are interpreted under 112(f) as tension members such as cables and equivalents thereof; Kilroy discloses cable 390A that tensions) coupled to the first jaw piece (310A; [0100]; [0102]); a second actuating member (as modified Kilroy would have an identical cable assembly as described above with respect to first jaw 310A) coupled to the second jaw piece; and a third actuating member (cable 390B) coupled to the third jaw piece ([0100]; [0102]); wherein the first, second, and third actuating members each extend proximally through the instrument shaft ([0100]; [0102]).
Regarding claim 19, modified Kilroy discloses wherein: the medical device further comprises a transmission assembly (drive mechanism 500A; Fig. 4 of Kilroy), the 
Regarding claim 20, modified Kilroy discloses wherein: the first (310A) and second jaw pieces (14, 16 of Bachmann) are movably coupled such that the portion of the first jaw piece (310A) associated with the first medical function and the obverse portion of the second jaw piece associated with the first medical function close together (as Kilroy teaches each jaw can be independently movable); and the third (310B) and second jaw (14, 16 of Bachmann) pieces are movably coupled such that the portion of the third jaw piece associated with the second medical function and the reverse portion of the second jaw piece associated with the second medical function close together (as Kilroy teaches each jaw can be independently movable).
Regarding claim 21, Kilroy modified discloses the invention as claimed and Kilroy further discloses wherein: the clevis assembly is a first clevis assembly (330) and the clevis pin is a first clevis pin (pin of 330; Fig. 1A); the medical device further comprises an instrument shaft (shaft 30A) and a second clevis assembly (U-shaped yoke 360); the instrument shaft comprises a distal end (Fig. 1A); the second clevis assembly comprises a second clevis pin (pin through axis 380; Fig. 1A); the second clevis assembly is coupled to the distal end of the instrument shaft (Fig. 1A); and the first clevis assembly (330) rotates around the second clevis pin (around axis 380; [0097]).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US 2015/0150635 A1) in view of Bachmann (US 2,214,985), as applied to claim 9 above, and further in view of Racenet et al. (US 10,905,411 B2).
Regarding claims 10-11, modified Kilroy fails to explicitly disclose wherein: the first contact surface and the second contact surface have a first grip pattern; the third contact surface and the fourth contact surface have a second grip pattern; and the second grip pattern is different from the first grip pattern, wherein: the second contact surface is on a first side of the second tool member, the first grip pattern on the first contact surface being aligned with the first grip pattern on the second contact surface when the first contact surface and the second contact surface manipulate a first object; and the fourth contact surface is on a second side of the second tool member, the second grip pattern on the third contact surface being aligned with the second grip pattern on the fourth contact surface when the third contact surface and the fourth contact surface manipulate a second object.
However, Racenet teaches an apparatus (end effector 40) comprising a first tool member (jaw member 42) having a first contact surface (42c; Fig. 5), a second tool member (jaw member 44) having a second contact surface (44f) and a fourth contact surface (44g), and a third tool member (jaw member 46) having a third contact surface (46c), wherein: the first contact surface (42c) and the second contact surface (44f) have a first grip pattern (Fig. 5); the third contact surface (46c) and the fourth contact surface (44g) have a second grip pattern (Fig. 5); and the second grip pattern is different from the first grip pattern (Fig. 5), wherein: the second contact surface (44f) is on a first side of the second tool member (44), the first grip pattern on the first contact surface (42c) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact surfaces to have different grip patterns as claimed in light of the teachings of Racenet in order to more effectively grasp tissue and other objects depending on the use of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Tol et al. (US 2015/0150584 A1) is noted for teaching first, second, and third movable tool members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771